DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
This Office action is in response to Applicant’s communication filed on December 21, 2021. Amendments to claims 1-3, and cancellation of claims 4-20 and addition of new claims 21-35 have been entered. Claims 1-3, and 21-35 are pending, of which claims 28-35 are withdrawn from consideration as being drawn to a non-elected invention as discussed below. Applicants are respectfully requested to cancel the non-elected withdrawn claims 28-35 in their reply to this office action. Claims 1-3, and 21-27 have been examined. The response to amendments, rejections and response to arguments are stated below. 

Response to Amendments
2.	New claims 28-35, presented on December 21, 2021, are withdrawn from consideration as being drawn to non-elected inventions as discussed below.
	New claims 28-35 are directed to invention that is independent or distinct from the invention of previously examined claims 1-4, 6-8, 10, and 12-14 for the following reasons:
Claims 1-4, 6-8, 10, and 12-14 that were examined in the last office action mailed on June 21, 2021 and currently amended claims 1-3 and 21-27 are  drawn to “A method of a pool financing software system, comprising the steps listed in the claim”, classified in CPC class G06Q40 subclass 06. A utility of this group of claims is partitioning the yield value to allocate the future cash flow data to the plurality of prioritized units; determining a sum of values of capital call commitments corresponding to a plurality of limited partners of the private equity fund; designating the summed value of the capital call commitments as a collateral value; and collecting a plurality of investment parameters from an investment criteria database”. 
Whereas the new claims 28-35, presented on December 21, 2021, are drawn to “A pool financing software system, comprising the components and steps listed in the claim”, classified in CPC class G06Q40 subclass 06. A utility of this group of claims is execute a unit evaluation module to process at least the optimal financing unit structure to determine whether the optimal financing unit structure satisfies a plurality of fund objectives data from a fund objectives database; and output a complete structure of the new investment fund if the plurality of fund objectives data is satisfied.
3.	Clearly the steps of the examined method claims and the proposed new system claims are different and so are their utilities. Hence the two claimed inventions are distinct, independent and different in their utility. Also, the search required for the examined claims and currently amended claims 1-3 and 21-27 is different from that required for new claims 28-35 because the two inventions involve searching different electronic resources, and/or employing different search queries using different databases, even though the two are classified in the same CPC class and subclass. Hence restriction for examination purposes as indicated is proper. 
 4.	Since applicant has received an Office action for the originally presented invention drawn to claims 1-3, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, new claims 28-35 are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03. The general policy of the Office is not to permit the applicant to shift to claiming another invention after an election is once made and action given on the elected subject matter See MPEP § 819 [R3]. Applicant is respectfully requested to cancel the withdrawn non-elected claims 28-35 in their response to this office action. 

Claim Objections

5.	Claims 1-3, and 21-27 are objected to because of the following informalities: 
Claim 1 recites “A method of a pool financing software system, comprising the steps listed in the claim”. It is not clear if these steps of the claim are performed manually and or by a computer processor. Similar ambiguities are present in the dependent claims 2-3, and 21-27 also. Appropriate correction/clarification is required. 

Claim Rejections - 35 USC § 101

6.	35 U.S.C. 101 reads as follows:
 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

7.	Claims 1-3, and 21-27 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method of creating an optimal financing unit structure for a new investment fund, which is considered a judicial exception because it falls under the category of certain of methods of organizing human activity such as a fundamental economic practice and also commercial and/or legal interactions including agreements in the form of contracts as discussed below. This judicial exception is not integrated into a practical application as discussed below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
 	Analysis
Step 1: In the instant case, claim 1 is directed to a process. 
	Step 2A – Prong One: The limitations of “receiving, over a network connection, investment data associated with one or more investment vehicles; selecting, based on an analysis of the investment data, the one or more investment vehicles; designating the selected one or more investment vehicles as part of a portfolio of a private equity fund; storing the designated one or more investment vehicles in a system database; executing an allocation module to process the designated one or more investment vehicles from the system database, in conjunction with a plurality of external economic condition parameters, to compute a yield value representing future cash flow data of the selected portfolio and to create a plurality of prioritized units for a new investment fund; partitioning the yield value to allocate the future cash flow data to the plurality of prioritized units; determining a sum of values of capital call commitments corresponding to a plurality of limited partners of the private equity fund; designating the summed value of the capital call commitments as a collateral value; collecting a plurality of investment parameters from an investment criteria database; executing a simulation module to process the plurality of external economic condition parameters from the system database, and to process the plurality of investment parameters from the investment criteria database, to dynamically simulate private equity portfolio performance over time, according to the plurality of investment parameters, to generate a simulation output including a plurality of collateralized securities data; and executing a finance structure module to process the simulation output from the simulation module, in conjunction with the created plurality of prioritized units, to automatically create an optimal financing unit structure for the new investment fund” as drafted, when considered collectively as an ordered combination without the italicized portions, is a process that, under the broadest reasonable interpretation, covers certain methods of organizing human activity such as a fundamental economic practice and also commercial and/or legal interactions including resolution of agreements in the form of contracts. Creating an optimal financing unit structure for a new investment fund is a fundamental economic practice. Creating a plurality of prioritized units for a new investment fund,.. determining a sum of values of capital call commitments corresponding to a plurality of limited partners of the private equity fund; designating the summed value of the capital call commitments as a collateral value; … processing the plurality of investment parameters from the investment criteria database… automatically creating an optimal financing unit structure for the new investment fund” when considered collectively involve fulfillment/resolution of agreements. Hence, the claimed limitations, when considered collectively as an ordered combination is a process that covers the abstract category of certain methods of organizing human activity. The network connection may be over any generic network like Internet, LAN, WAN etc. The databases are broadly interpreted to include generic databases suitably programmed to store data. The allocation module, the simulation module and the finance structure module are broadly interpreted to include generic software suitably programmed to perform the associated functions. That is, other than, a processor (not explicitly recited in the claim), nothing in the claim precludes the steps from being performed as a method of organizing human activity. If the claim limitations, under the broadest reasonable interpretation, that, under the broadest reasonable interpretation, covers methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain methods of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
	Step 2A – Prong Two: The judicial exception is not integrated into a practical application. In particular, the claims only recite the additional elements of a processor, a network connection and a simulation module to perform all the steps. A plain reading of Figures 1, 2, 13-15 and associated descriptions in at least paragraphs 38-39, 117 and 127 reveals that a general purpose processor suitably programmed may be used execute the claimed steps. The network connection may be over any generic network like Internet, LAN, WAN etc. The databases are broadly interpreted to include generic databases suitably programmed to store data. The allocation module, the simulation module and the finance structure module are broadly interpreted to include generic software suitably programmed to perform their respective functions. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The additional elements in all the steps is recited at a high-level of generality (i.e., as generic processor/components performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Hence, claim 1 is directed to an abstract idea. 
	Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor, a network connection, the databases and the modules to perform the steps listed in the claim, amounts to no more than mere instructions to apply the exception using generic computer components. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Hence, independent claim 1 is not patent eligible. 
Dependent claims 2-3, and 21-27, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. 
	For instance in claim 2, the steps “further comprising: modeling a potential fund rate of return for the private equity fund by computing Return on Investment on the Equity Raised (EQRIo) according to (the equation specified in the claim) and generating a report on the private equity fund based on the modeled potential fund rate” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps specify the mathematical relationships between the variables used in the underlying process and describe the further steps of the intermediate process.  
In claims 3, and 21-27, the claimed steps under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because they describe further the steps of the intermediate process. The additional elements of the reduced outlay investing module (in claims 21-22), and the report module (in claim 25) are broadly interpreted to include generic software suitably programmed to perform their respective functions. These additional elements perform their respective functions recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. 
In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Also, the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself.  For these reasons, the dependent claims also are not patent eligible.  

Response to Arguments

8.	In response to Applicants arguments on pages 7-12 of the Applicant’s remarks that the claims are patent-eligible under 35 USC 101 when considered under the 2019 Patent eligibility Guidance (2019 PEG), the Examiner respectfully disagrees. 
Response to Applicants’ arguments regarding Step 2A – Prong one: 
The claim(s) recite(s) a method of creating an optimal financing unit structure for a new investment fund, which is considered a judicial exception because it falls under the category of certain of methods of organizing human activity such as a fundamental economic practice and also commercial and/or legal interactions including agreements in the form of contracts as discussed in the rejection. Creating an optimal financing unit structure for a new investment fund is a fundamental economic practice. Creating a plurality of prioritized units for a new investment fund,.. determining a sum of values of capital call commitments corresponding to a plurality of limited partners of the private equity fund; designating the summed value of the capital call commitments as a collateral value; … processing the plurality of investment parameters from the investment criteria database… automatically creating an optimal financing unit structure for the new investment fund” when considered collectively involve fulfillment/resolution of agreements. Hence, the claimed limitations, when considered collectively as an ordered combination, without the italicized portions (identified in the rejection), is a process that, under the broadest reasonable interpretation, covers the abstract category of certain methods of organizing human activity. The so called improvements in technology or in the functioning of a known system are not analyzed under Step 2A – Prong one. Such purported improvements in technology or in the functioning of a system are analyzed under Step 2A – Prong two or under Step 2B. Hence, Applicants’ arguments are not persuasive. 
Response to Applicants’ arguments regarding Step 2A – Prong two: 
According to 2019 PEG, limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
	In the instant case, the judicial exception is not integrated into a practical application, because none of the above criteria is met. A plain reading of Figures 1, 2, 13-15 and associated descriptions in at least paragraphs 38-39, 117 and 127 reveals that a general purpose processor (not explicitly claimed) suitably programmed may be used execute the claimed steps. The network connection may be over any generic network like Internet, LAN, WAN etc. The databases are broadly interpreted to include generic databases suitably programmed to store data. The allocation module, the simulation module and the finance structure module are broadly interpreted to include generic software suitably programmed to perform their respective functions. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The additional elements in all the steps is recited at a high-level of generality (i.e., as generic processor/components performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Hence, the claims are directed to an abstract idea. 
	The features in the claims and those recited on page 11 such as “at least the software modules, provides a specific implementation or application of logical structures and interconnected operational features to collect and process technical fund/ investment data across multiple disparate platforms…. advanced computer- implemented data collection and processing from various databases, external data, and amongst the interconnected modules” may, at best, be considered an improvement in the abstract idea of creating an optimal financing unit structure for a new investment fund. An improvement in abstract idea is still abstract (SAP America v. Investpic *2-3 (“We may assume that the techniques claimed are “groundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 89–90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“A claim for a new abstract idea is still an abstract idea). It does not involve any improvements to another technology, technical field, or improvements to the functioning of the computer itself. 
Regarding applicant's arguments alleging that the claims do not wholly preempt or monopolize the abstract idea, the Supreme Court in Alice Corp. cautioned that merely limiting the use of an abstract idea “to a particular technological environment” or implementing the abstract idea on a “wholly generic computer” is not sufficient as an additional feature to provide “practical assurance that the process is more than a drafting effort designed to monopolize the [abstract idea] itself.” Alice Corp., 134 Supreme Court. at 2358 (citations omitted). Although the Supreme Court has described “the concern that drives this exclusionary principle [i.e., the exclusion of abstract ideas from patent eligible subject matter] as one of pre-emption,” see Alice Corp.,134 S. Ct. at 2354, characterizing preemption as a driving concern for patent eligibility is not the same as characterizing pre-emption as the sole test for patent eligibility. “The Supreme Court has made clear that the principle of preemption is the basis for the judicial exceptions to patentability” and “[f]or this reason, questions on preemption are inherent in and resolved by the § 101 analysis.” Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015) (citing Alice Corp., 134 S. Ct. at 2354). “[Preemption may signal patent ineligible subject matter, [but] the absence of complete preemption does not demonstrate patent eligibility.” Id. Also preemption is not a stand-alone test. Preemption concerns have been addressed by the examiner through the application of the 2019 PEG framework. Applicant’s attempt to show alternative uses of the abstract idea outside the scope of the claims does not change the conclusion that the claims are directed to patent ineligible subject matter. Similarly, Applicant’s attempt to show that the recited abstract idea is a very narrow and specific one is not persuasive. A specific abstract idea is still an abstract idea and is not eligible for patent protection without significantly elements more recited in the claim. In the present case, the claimed technology is nothing more than generic computer technology implementing an abstract idea. In Alice also, the computer system was specifically programmed to execute the specifically claimed steps in Alice. It is noted that the issue is whether the claims preempt the abstract idea that is claimed. The abstract idea of the challenged claims is not only “creating an optimal financing unit structure for a new investment fund” in general, but also the specific type of “creating an optimal financing unit structure for a new investment fund”. And that the present claims do not preempt the field of creating an optimal financing unit structure for a new investment fund do not make them any less abstract. (See buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (collecting cases); Accenture Global Servs., GmbH v. Guidewire Software, Inc., 728 F.3d 1336, 1345 (Fed. Cir. 2013) (generating tasks in an insurance organization). Also, Ultramercial decision makes it clear that Patent Owner's arguments regarding pre-emption "are not a substitute for the proper two-part test under Alice". 
	In response to Applicants’ citation (on pages 11-12 of the remarks) of numerous Federal Circuit decisions such as “Enfish, LLC v. Microsoft Corp., 822 F.3d 1327 (Fed. Cir. 2016)(claims reciting a self-referential table for a computer database are not abstract), Finjan, Inc. v. Blue Coat Sys., Inc. (Fed. Cir., Jan. 10, 2018) (claims directed to a behavior-based virus scanning method are not abstract), Thales, 850 F.3d 1343 (claims reciting an improved method of utilizing inertial sensors to determine position and orientation of an object on a moving platform are not abstract), Visual Memory LLC v. NVIDIA Corp., 867 F.3d 1253 (Fed. Cir. 2017) (claims directed to an improved computer memory system with programmable operational characteristics defined by the processor are directed to patent-eligible subject matter), and Core Wireless Licensing S.A.R.L. v. LG Electronics., Inc. 880 F.3d 1356 (Fed. Cir. 2018) (claims directed to an improved user interface for computing devices are not abstract)” in support of Applicants’ arguments, the Examiner would like to point out that the Examiner does not see the parallel or similarity between the Applicants’ claims and those in these cited cases. Also, all these cited cases were Patent eligible because their inventions involved improvements in technology. Whereas the Applicants’ invention may, at best, be characterized as a business solution, using computer components, to a problem rooted in an abstract idea. Nowhere in the rejection or the response to arguments, has the Examiner asserted that the improvement in technology is defined by reference to "physical" components only. In the Applicants’ invention, the additional computer components (including hardware and software) are used in their normal, expected, and routine manner. The claims contain little more than a directive to “use the computer” to implement the abstract idea embraced by the claims. The transformation of an abstract idea into patent-eligible subject matter “requires ‘more than simply stat[ing] the [abstract idea] while adding the words ‘apply it.’’ Alice, 134 S. Ct. at 2357 (quoting Mayo, 132 S. Ct. at 1294). Hence, Applicant’s arguments are not persuasive. 

	Response to Applicants’ arguments regarding Step 2B: 
	As discussed in the rejection, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor, a network connection, the databases and the modules to perform the steps listed in the claims, amount to no more than mere instructions to apply the exception using generic computer components. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Hence, claim 1 is not patent eligible. Dependent claims are also not patent eligible based on similar reasoning and rationale. 
One of the guidelines used to analyze the claims to see if the additional elements are well-known, routine and conventional is the USPTO guidelines of April 19, 2018 incorporating the Berkheimer memo (Berkheimer memo, hereinafter). 
The Berkheimer memo states:
In a step 2B analysis, an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following:
1.    A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).
2.    A citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s).
3.    A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).
4.    A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s). This option should be used only when the examiner is certain, based upon his or her personal knowledge, that the additional element(s) represents well-understood, routine, conventional activity engaged in by those in the relevant art, in that the additional elements are widely prevalent or in common use in the relevant field, comparable to the types of activity or elements that are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a). 

The additional elements in the claims are a processor, a network connection, the databases and the modules to perform all the steps. A plain reading of Figures 1, 2, 13-15 and associated descriptions in at least paragraphs 38-39, 117 and 127 reveals that a general purpose processor suitably programmed may be used execute the claimed steps. The network connection may be over any generic network like Internet, LAN, WAN etc. The databases are broadly interpreted to include generic databases suitably programmed to store data. The allocation module, the simulation module and the finance structure module are broadly interpreted to include generic software suitably programmed to perform their respective functions. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. There is no indication in Applicants’ claims that any specialized hardware or other inventive computer components are required. The fact that a general purpose computing system, suitably programmed, may be used to perform the claimed method and the fact that the claims at issue do not require any nonconventional computer, network, or other components, or even a “non-conventional and non-generic arrangement of known, conventional pieces” but merely call for performance of the claimed functions “on a set of generic computer components, satisfies the Berkheimer memo requirement that the additional elements are conventional elements (as outlined in criterion 1 of the Berkheimer memo). Hence, Applicant’s arguments regarding Step 2B are not persuasive. In Summary, the computer is merely a platform on which the abstract idea is implemented. Hence, the claims do not recite significantly more than an abstract idea. 
	For these reasons and those discussed in the rejection, the rejections under 35 USC § 101 are maintained. 
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  
	(a) Riggs et al. (US Pub. 2019/0370308 A1) discloses a stratified or segmented composite data structure formed by selecting a group of data entities, stratifying or segmenting them according to attributes, and assigning relative weights to the components based on their stratified or segmented positions. The attributes are selected from a universe of possible values. Further positive and negative biases can be applied at any arbitrary point or position, including to individual data entities, groups of arbitrarily selected data entities, or arbitrary positions.
	
10.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at 
http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Narayanswamy Subramanian whose telephone number is (571) 272-6751. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ryan Donlon can be reached at (571) 270-3602. The fax number for Formal or Official faxes and Draft to the Patent Office is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Narayanswamy Subramanian/
Primary Examiner
Art Unit 3695 

March 27, 2022